Exhibit 4.7 Dated 31 October 2001 AVIVA plc TRUST DEED AND RULES OF THE AVIVA ALL EMPLOYEE SHARE OWNERSHIP PLAN (CONFORMED COPY INCORPORATING AMENDMENTS TO 4 APRIL 2005, 1 DECEMBER 2) Initial Shareholders’ Approval 24April 2001 Renewed Shareholders’ Approval: 4 May 2011 Directors’ Adoption of Amended Plan 2 March 2011 HMRC Approval: 8 November 2001 HMRC Ref: A1464/SY Linklaters Linklaters LLP One Silk Street London EC2Y 8HQ Telephone (+44) 20 7456 2000 Facsimile (+44) 20 7456 2222 Ref 01/140/R Berglund Table of Contents Contents Page 1 Meaning of words used 2 Operation of the Plan 3 Joining the Plan 4 Free Shares 5 Partnership Shares 6 Matching Shares 7 Dividends 8 General rules about Shares 9 Leaving Employment 10 General rules relating to the Plan 11
